DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 41, 42, 46-47, 50-57 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. Patent Pub. No. 2011/0154969).
Regarding claim 38, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 below); and
having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced,
wherein the scanning device comprises at least one compact sensor (C1) arranged in the working region for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour”); and
wherein the compact sensor (C1) is arranged in or at the cutting region and upstream of the cutting plane (S)(See annotated Figure 1 below); wherein the compact sensor (C1) is arranged in a separate self-contained sensor housing (Examiner notes the sensor components are contained in the scanner housing 17 and is separate from the remainder of the slicing apparatus) and defines a scanning region (X4) for the products, which is disposed outside the sensor housing, within the working region (See annotated Figure 1 below; Examiner notes the scanning region is within the working region X1 provided in the annotation of Figure 1 above);
wherein the compact sensor comprises a transmitter (23) for transmitting scanning radiation into the scanning region and a receiver (25) for receiving radiation from the scanning region, with the transmitter and the receiver being arranged in the self-contained sensor housing of the compact sensor (Figure 1 and Paragraph 0070 and 0073; Examiner notes the transmitter to be a laser source and the receiver to be a camera as provided for within Applicants specification on Page 21, Lines 28-30).


    PNG
    media_image1.png
    507
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    800
    media_image2.png
    Greyscale

Regarding claim 41, Weber teaches wherein the compact sensor is configured to transmit scanning radiation in a scanning plane (29)(Figure 1 and Paragraphs 0080-0081).
Regarding claim 42, Weber teaches wherein the compact sensor (23) is configured to produce a line (45) by means of a light source (23) on a product (11) to be scanned and to record an image including the line by means of a camera (25)(Figures 1 and 4; Paragraph 0081 and 0091). 

Regarding claim 46, Weber teaches wherein a scanning plane (29) of the compact sensor (23) extends at least substantially in parallel with the cutting plane (S) (Figure 1).
Regarding claim 47, Weber teaches wherein the compact sensor (23) is arranged in a region of the transport region which is positioned in front of the product feed (13)(See annotated Figure 1 above).
Regarding claim 50, Weber teaches wherein the compact sensor (23) is arranged in the region of a transition (25) between two conveying devices (27) of the transport region (See annotated Figure 1 above showing the transport region; Paragraph 0068).
Regarding claim 51, Weber teaches wherein the compact sensor (23) is arranged in a product inlet region (R1) of the apparatus, namely in, directly in front of an inlet plane defined by a rack (27)(Paragraph 0068) of the apparatus (See annotated Figure 1 below).

    PNG
    media_image3.png
    709
    1002
    media_image3.png
    Greyscale

Regarding claim 52, Weber teaches wherein different scanning positions are predefined for the compact sensor in the working region, and wherein the scanning positions differ from one another with respect to their position in the transport direction of the products and/or with respect to their position around the transport direction (Figure 6 and Paragraph 0099; Examiner notes the compact sensor has a plurality of different positions in the transport direction A (Figure 1)).
Regarding claim 53 Weber teaches wherein the compact sensor (23) can be adjusted and/or can be converted between the scanning positions (Figure 6; Examiner notes the sensors can be adjusted into a variety of positions and locations dependent upon the desired measurements and contour to be taken).
Regarding claim 54, Weber teaches wherein a plurality of parallel product tracks (27) of the apparatus are simultaneously covered by the at least one compact sensor (23)(Figure 1; Examiner notes the sensor 23 covers both of the left and right tracks 27; Paragraph 0071).
Regarding claim 55, Weber teaches wherein a plurality of compact sensors (23) for a joint contour detection are arranged at a scanning point (Figure 6; Examiner notes the sensors are arranged to scan the work piece 11 which is considered to be the “scanning point”).
Regarding claim 56, Weber teaches wherein the scanning takes place in a manner offset in space by at least two compact sensors (23) at a scanning point (Figure 4; Examiner notes the scanning is offset in space by the distance between the two sensors, and the scanning point is the workpiece 11).
Regarding claim 57, Weber teaches wherein the scanning takes place by two compact sensors (23) oriented oppositely with respect to one another at a scanning point (Figure 4; Examiner notes the two sensors are opposite, one above the work piece and one below, and the scanning point is the work piece 11).
Regarding claim 59, Weber teaches wherein a control device (19) is provided which is configured to calculate control data using detected product contours and to operate the apparatus using the control data (Paragraph 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.
Regarding claim 43, Weber does not provide wherein the compact sensor is supported or held at a support frame or a rack of the apparatus by which the cutting region and the transport region are also supported.
Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sensors (13) supported or held at a support frame or a rack of the apparatus by which the cutting region and the transport region are also supported (Figure 1; Examiner notes the sensor 13 must be held by the support frame on which the cutting element 9 and transport element 8 are supported).
One of ordinary skill in the art would have good reason to sensor locations which are known to be useful for a particular measurement function. There are a finite number of possible locations which pertain to measuring cutting locations and contours and allow for the function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable location in an attempt to provide an improved sensing function for sensor, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Shimizu (U.S. Patent No. 5,429,024)
Regarding claim 45, Weber teaches wherein the compact sensor (23) is arranged in the region of a product abutment of the product feed (13)(Figure 1).
Weber does not provide wherein the compact sensor is arranged in the region of a front product abutment of the product feed, wherein the front product abutment is downstream of the product and configured for abutment with a front end of the product, or at a spacing of approximately 5 to 20 mm from an abutment plane of the product abutment in a supply direction.
Shimizu teaches it is known in the art of cutting machines to incorporate a sensor (21) arranged in the region of a front product abutment (22) of the product feed (10), wherein the front product abutment is downstream of the product and configured for abutment with a front end of the product (Figure 1;Col. 3,Lines 54-65)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Shimizu to provide a sensor in the region of a product abutment downstream of the product. In doing so, it allows for the workpiece to be cut to the appropriate size (Col. 3,Lines 54-65)

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.
Regarding claim 48, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 above of claim 38); and having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced, wherein the scanning device comprises at least one compact sensor (C1)(See annotated Figure1 above) arranged in the working region for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour”);
Regarding claim 48, Weber does not teach wherein the compact sensor is arranged in the region of a transfer device, the products being transferred to the product feed by means of said transfer device; or wherein the transfer device has a pivotable product support and wherein the compact sensor is arranged upstream of the pivotable product support between a conveying device and the pivotable product support viewed in a transport direction to facilitate providing a desired weight of slices from product being sliced, or wherein the at least one compact sensor includes a plurality of compact sensors arranged at a particular scanning point.
Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sensor (12) arranged in the region of a transfer device (5, 6, 8) the products being transferred to the product feed by the transfer device (Figure 1; Paragraph 0062); and wherein the transfer device has a pivotable product support (8) wherein the compact sensor (12) is arranged upstream of the pivotable product support between a conveying device (5) and the pivotable product support viewed in a transport direction to facilitate providing a desired weight of slices from product being sliced (Paragraph 0062 and Annotated Figure 1 below; Examiner notes the compact sensor 12 is upstream of the support (8) and the transport direction of right to left; Examiner also notes the slices (3) are sliced into a stack having a desired weight Paragraph 0074).

    PNG
    media_image4.png
    359
    678
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Burk to provide a sensor arranged in the region of the transfer device. In doing so, it allows for the desired measured values to be taken as desired at a variety of locations in the slicing apparatus thereby providing improved cutting quality (Paragraphs 0064-0065 and 0090).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Middleton (U.S. Patent Pub. No. 2016/0031110).
Regarding claim 58, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 above of claim 38); and
 having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced,
 wherein the scanning device comprises at least one compact sensor (C1) arranged in the working region upstream of the cutting plane for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour” and the compact sensor is in the working region X1 and is upstream of the cutting plane S).
Weber does not teach wherein the scanning device is configured to carry out one or more additional tasks by detecting at least one contour belonging to a product holder of the apparatus by means of the compact sensor.
Middleton teaches it is old and well known in the art of scanning systems incorporate a scanning device (120) configured to carry out one or more additional tasks by detecting at least one contour belonging to a product holder (110) of the apparatus by means of a sensor (Paragraphs 0035-0036; Examiner notes the scanning element utilizes devices such as cameras and lasers to detect a work piece as well as the transport member 110 that been utilized as the product holder).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Middleton to provide a multi-functional scanning device to scan the workpiece and a functional unit. In doing so, it allows for scanning of the work piece and transport device to thereby providing proper alignment for cutting (Paragraph 0029).

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
- Applicants arguments concerning the prior art of Weber and the location of the compact sensor are noted. Examiner has updated the 102(a)(1) rejection above to further define the boundaries of the working region, cutting region and transport region. Applicant argues the sensor of Weber is not “compact” Examiner notes the definition of compact to be “closely and neatly packed together” and the prior art of Weber provides a sensor (17) that is packed together in a housing, thereby meeting the claimed limitation of “compact”. Applicant further argues “Further, the scanning device 17 is taught as being a sufficient distance in front of a cutting plane S (paragraph [0069]. Being a sufficient distance from the cutting plane "S is contrary to being "in or at the cutting region," as claimed”. Examiner notes the boundaries of the working region, cutting region and transport region have not been claimed or defined. Figure 1 of the Application (provided below) shows the cutting region (11), but does not appear to define boundaries, spaced from multiple sensors (23). As such, the prior art of Weber has been treated the same, having a working region, and a sensor (C1) a distance from the cutting plane (S) but reading upon the language of “upstream of the cutting plane”.

    PNG
    media_image5.png
    387
    419
    media_image5.png
    Greyscale

-The rejection of Claim 45 has been changed due to the amendments of the claim language.  Examiner notes that the “5-20mm” recitation falls after the word “or” and thus is not required.
-Regarding claim 48, Applicant argues “Burk fail to teach or suggest a compact sensor between a conveying device and the pivotable product support, as claimed, but the express teaching of Burke is directed to temperature measurements of food products and not at all to contours thereof”. Examiner has further clarified the prior art of Burk above to note the sensor (12) to be between the pivotable support (8) and a conveyor (5) thereby reading upon the claim language. The prior art of Burk has only been utilized for the sensor location, and not the functionality of the sensors.
-In response to applicant's argument that Middleton is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the sensors are used to sense the work holder and the workpiece.
-In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specifics of the product holder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
- Applicant further argues “Middleton fails to teach or suggest detecting at least one contour belonging to a product holder by means of a compact sensor. The Examiner looks to the sensor 120 which is thoroughly described as being configured to detect and capture visual images of the workpiece within the field of view of the sensor 120, wherein a portion of a transport 110 is within the field of view 122 of the sensor 120 (paragraph [0036]). Firstly, Applicant notes that a POSA would not liken a transport 110 to a product holder, as claimed, and thus, would not benefit from the teachings of Middleton when looking to detect the contour of a product holder”. Examiner notes Middleton teaches the limitations as currently claimed. The claims currently only recite a product holder, and the recited structure of (110) of Middle reads upon such a limitation. Applicants further arguments concerning the imaging of Middleton and detecting contour are unclear. The specification, Page 8 provides “The compact sensor preferably works in accordance with the light sectioning process. As already mentioned, such a scanning principle is generally known for contour or profile detection. The compact sensor is preferably configured to produce a continuous line or an interrupted line, by means of a light source, in particular a laser source, on a product to be scanned and to record an image including the line by means of a camera” and the prior art of Middleton has been utilized similarly using visual images to provide the require contour of the workpiece and holder as currently claimed.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  06/10/2022Examiner, Art Unit 3724  

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724